 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CLIFFORD BRENT THOMAS,                             No. 2:16-cv-2784-JAM-EFB P
12                        Plaintiff,
13            v.                                         ORDER
14    K. KAUER, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On March 6, 2019, he requested a second extension of time (60 days) to file his

19   objections to the January 30, 2019 findings and recommendations. Plaintiff requests the

20   additional time so he can “secure the appropriate documentation to prove (establish) a foundation

21   of fact.” ECF No. 57 at 2.

22           The purpose of the objection period is not to brief the merits of the motion in the first

23   instance. Plaintiff has already had the opportunity to brief and oppose defendants’ motion and

24   has had ample time to research the relevant legal and evidentiary issues. The instant request does

25   not demonstrate why a brief statement of objections cannot be timely filed notwithstanding the

26   exercise of due diligence. Accordingly, absent any showing that a 60-day extension of time is

27   legitimately necessary for plaintiff to file his objections, the court will not unduly delay the

28   progress of this case.
 1          For the foregoing reasons, plaintiff’s request for an extension of time (ECF No. 57) to file
 2   objections to the January 30, 2019 findings and recommendations is granted only to the extent
 3   that he must file and serve any objections no later than March 22, 2019.
 4   Dated: March 11, 2019.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
